     Case 1:20-cr-00020-NONE-SKO Document 44 Filed 06/10/20 Page 1 of 2


 1    HEATHER E. WILLIAMS, Bar #122664
      Federal Defender
 2    ERIC V. KERSTEN, Bar #226429
      Assistant Federal Defender
 3    Designated Counsel for Service
      2300 Tulare Street, Suite 330
 4    Fresno, CA 93721-2226
      Telephone: (559) 487-5561
 5    Fax: (559) 487-5950
 6    Attorneys for Defendant
      RAMONCHITO ONIA RACION
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA,                    Case No. 1:20-cr-00020 NONE-SKO
12                     Plaintiff,                   STIPULATION TO MODIFY MOTION
                                                    BRIEFING SCHEDULE; ORDER
13     vs.
                                                    DATE: July 31, 2020
14     RAMONCHITO ONIA RACION,
                                                    TIME: 8:30 a.m.
15                     Defendant.                   JUDGE: Hon. Dale A. Drozd

16
17
18           IT IS HEREBY STIPULATED, by and between the parties, through their respective

19    counsel, Assistant United States Attorney Michael Tierney, counsel for plaintiff, and Assistant

20    Federal Defender Eric V. Kersten, counsel for defendant Ramonchito Racion, that the existing

21    motion briefing schedule may be modified, with the July 31, 2020 hearing date remaining

22    unchanged.

23           On May 13, 2020 a motion briefing schedule was set with motions due June 15, 2020;

24    opposition due July 6, 2020; any reply due July 20, 2020; and the motion hearing before the Hon.

25    Dale A. Drozd on July 31, 2020. (Doc. 40). To better accommodate the schedule of defense

26    counsel the parties request a new briefing schedule with motions due June 22, 2020; opposition

27    due July 15, 2020; any reply due July 20, 2020; and the motion hearing remaining unchanged, on

28    July 31, 2020.
     Case 1:20-cr-00020-NONE-SKO Document 44 Filed 06/10/20 Page 2 of 2


 1            Time has previously been excluded. Out of an abundance of caution the parties agree that
 2    delay resulting from this request shall be excluded in the interest of justice, for effective defense
 3    investigation and preparation, and ruling on the motions pursuant to 18 U.S.C. §§ 3161(h)(1)(D),
 4    (h)(7)(A) and 3161(h)(7)(B)(iv).
 5
 6                                                   Respectfully submitted,
 7                                                   McGREGOR W. SCOTT
                                                     United States Attorney
 8
 9    Date: June 10. 2020                            /s/ Michael Tierney
                                                     MICHAEL TIERNEY
10                                                   Assistant United States Attorney
                                                     Attorney for Plaintiff
11
12
                                                     HEATHER E. WILLIAMS
13                                                   Federal Defender

14    Date: June 10, 2020                            /s/ Eric V. Kersten
                                                     ERIC V. KERSTEN
15                                                   Assistant Federal Defender
                                                     Attorney for Defendant
16                                                   RAMONCHITO ONIA RACION

17
18
19
20
21                                                 ORDER

22    IT IS SO ORDERED.

23        Dated:     June 10, 2020
                                                            UNITED STATES DISTRICT JUDGE
24
25
26
27

28

      Racion: Stipulation to Modify Motion
      Briefing Schedule; Proposed Order
                                                        2
